
	
		II
		112th CONGRESS
		1st Session
		S. 41
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  establishment of a National Office for Social Work Research. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Office for Social Work
			 Research Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Social workers
			 help people overcome some of life’s most difficult challenges: poverty,
			 discrimination, abuse, addiction, physical illness, divorce, loss,
			 unemployment, educational problems, disability, and mental illness. They help
			 prevent crises and counsel individuals, families, and communities to cope more
			 effectively with the stresses of everyday life. Professional social workers are
			 found in every facet of community life—in schools, hospitals, mental health
			 clinics, senior centers, elected office, private practices, prisons, the
			 military, corporations, and in numerous public and private agencies that serve
			 individuals and families in need.
			(2)Social workers
			 focus on the improvement of individual and family functioning and the creation
			 of effective health and mental health prevention and treatment interventions in
			 order for individuals to become more productive members of society.
			(3)Social workers
			 provide front line prevention and treatment services in the areas of school
			 violence, aging, teen pregnancy, child abuse, domestic violence, juvenile
			 crime, and substance abuse, particularly in rural and underserved
			 communities.
			(4)Social workers
			 are in a unique position to provide valuable research information on these
			 complex social concerns, taking into account a wide range of social, medical,
			 economic, and community influences from an interdisciplinary, family-centered
			 and community-based approach.
			(5)Social work
			 research as it relates to the health of individuals sheds light on the
			 behavioral and social determinants of wellness and disease and helps to develop
			 effective interventions for improving health outcomes.
			3.National Office
			 of Social Work ResearchPart A
			 of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended
			 by adding at the end the following:
			
				404I.National
				Office of Social Work Research
					(a)EstablishmentThere is established within the Office of
				the Director of NIH an office to be known as the Office of Social Work Research
				(in this section referred to as the Office), which shall be headed
				by a Director (in this section referred to as the Director) to be
				appointed by the Director of NIH.
					(b)Purpose of
				officeThe general purpose of the Office is the conduct and
				support of, and dissemination of, targeted research concerning social work
				methods and outcomes related to problems of significant social concern. The
				Office shall—
						(1)promote research
				and training that is designed to inform social work practices, and otherwise
				increase the knowledge base which promotes a healthier America; and
						(2)provide
				policymakers with empirically based research information to enable such
				policymakers to better understand complex social issues and make informed
				funding decisions about service effectiveness and cost efficiency.
						(c)Duties
						(1)In
				generalThe Director of the Office shall carry out the
				following:
							(A)Recommend an
				agenda for conducting and supporting social work research through the national
				research institutes and centers. The agenda shall provide for a broad range of
				research, training and education activities, including scientific workshops and
				symposia to identify social work research opportunities.
							(B)With respect to
				social work, promote coordination and cooperation among the national research
				institutes and centers and entities whose research is supported by such
				institutes.
							(C)If determined
				appropriate, and in collaboration with the directors of the other relevant
				institutes and centers of the National Institutes of Health, enter into
				cooperative agreements with and make grants for centers of excellence on social
				work in accordance with section 404G.
							(D)Promote the
				sufficient allocation of the resources of the National Institutes of Health for
				conducting and supporting social work research.
							(E)Promote and
				encourage the establishment of a centralized clearinghouse for social work
				research that will provide understandable information about this research to
				the public, social service professionals, medical professionals, patients and
				families.
							(F)Biennially
				prepare a report that describes the social work research and education
				activities being conducted or supported through the national research
				institutes and centers, and that identifies particular projects or types of
				projects that should in the future be conducted or supported by the national
				research institutes and centers or other entities in the field of social work
				research.
							(G)Prepare the
				annual report of the Director of NIH to Congress concerning social work
				research conducted by or supported through the national research institutes and
				centers.
							(2)Principal
				advisor regarding social work researchWith respect to social
				work research, the Director shall serve as the principal advisor to the
				Director of NIH and shall provide advice to other relevant agencies. The
				Director shall provide liaison with national and international patient, health
				and behavioral health and social service organizations concerned with social
				work research.
						(d)DefinitionsFor
				purposes of this section, the term social work research means the
				study of preventive interventions, treatment of acute psychosocial problems,
				care and rehabilitation of individuals with severe, chronic difficulties,
				community development interventions, organizational administration, and the
				effects of social policy actions on the practice of social work (TFSWR, 1991,
				p.1). Social work research may cover the entire lifespan, and may be focused at
				clinical and services and policy issues, focusing on individual, family, group,
				community or organizational levels of intervention and analysis.
					(e)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may have been appropriated
				for fiscal year 2011 for such purpose, and $4,000,000 for each of fiscal years
				2012 through
				2015.
					.
		4.Social work
			 research centers of excellenceTitle IV of the Public Health Service Act
			 (42 U.S.C. 281 et seq.), as amended by section 3, is further amended by
			 inserting after section 404I the following:
			
				404J.Social work
				research centers of excellence
					(a)Cooperative
				agreements and grants
						(1)In
				generalThe Director of the Office of Social Work Research (in
				this section referred to as the Director), in collaboration with
				the directors of the other relevant institutes and centers of the National
				Institutes of Health, may enter into cooperative agreements with, and make
				grants to, public or private nonprofit entities to pay all or part of the cost
				of planning, establishing, or strengthening, and providing basic operating
				support for, centers of excellence for clinical and psychosocial research,
				training in, and demonstration of social work research.
						(2)PoliciesA
				cooperative agreement or grant under paragraph (1) shall be entered into in
				accordance with policies established by the Director of NIH.
						(b)Coordination
				with other institutesThe Director shall coordinate the
				activities under this section with similar activities conducted by other
				national research institutes, centers and agencies of the National Institutes
				of Health, and the Department of Veterans Affairs, the Department of Defense,
				the Administration for Children and Families, the Department of Justice, the
				Department of Education, the Department of Housing and Urban Development, to
				the extent that such institutes, centers and agencies have responsibilities
				that are related to social work research.
					(c)Uses for
				Federal payments under cooperative agreements or grantsFederal
				payments made under a cooperative agreement or grant under subsection (a) may
				be used for—
						(1)staffing,
				administrative, and other basic operating costs, including such patient care
				costs as are required for research;
						(2)interdisciplinary
				training for health and social service professionals on research and the use of
				evidence, with respect to social work research; and
						(3)social work
				research and demonstration programs.
						(d)Period of
				support; additional periodsSupport of a center under subsection
				(a) may be for a period of not to exceed 5 years. Such period may be extended
				by the Director for additional periods of not to exceed 5 years if the
				operations of such center have been reviewed by an appropriate technical and
				scientific peer review group established by the Director and if such group has
				recommended to the Director that such period should be extended.
					(e)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may have been appropriated
				for fiscal year 2011 for such purpose, and $20,000,000 for each of fiscal years
				2012 through
				2015.
					.
		
